                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                          IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   ME NINA E. PHILLIPS,                                     No. C 17-06693 WHA
                                                                         11
United States District Court




                                                                                            Plaintiffs,
                               For the Northern District of California




                                                                         12     v.                                                     JUDGMENT
                                                                         13   SECURITAS SECURITY SERVICES
                                                                         14   USA INC., and TESLA MOTORS INC.,

                                                                         15                 Defendants.
                                                                                                                      /
                                                                         16
                                                                         17          Pursuant to the accompanying order granting defendants’ motion to dismiss for failure to

                                                                         18   prosecute, FINAL JUDGMENT IS HEREBY ENTERED in favor of defendants Securitas Security

                                                                         19   Services USA Inc. and Tesla Motors Inc. and against plaintiff Me Nina E. Phillips. The Clerk

                                                                         20   shall please CLOSE THE FILE.

                                                                         21
                                                                         22          IT IS SO ORDERED.

                                                                         23
                                                                         24   Dated: December 14, 2018.
                                                                                                                               WILLIAM ALSUP
                                                                         25                                                    UNITED STATES DISTRICT JUDGE

                                                                         26
                                                                         27
                                                                         28
